Title: From George Washington to Alexander Hamilton, 20 March 1793
From: Washington, George
To: Hamilton, Alexander



Sir,
United States [Philadelphia] March 20th 1793.

It appears from your Report to me of the 18th instant, and the Statements accompanying it, that it will be proper to take measures for securing a Loan of Eight hundred thousand Dollars; as

authorised by the Act, entitled “an Act making appropriations for the support of Government for the year 1793.” I have therefore to request that you will cause such a Power to be prepared for my signature as will be necessary for your authorization to effect said Loan in the time & manner stated in your Report.

Geo: Washington

